Citation Nr: 0205663	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  96-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2001) for a back disorder 
as a result of VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse and his mother


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefit 
sought on appeal.  The veteran, who had active service from 
July 1967 to July 1969, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.

A BVA decision dated in May 1998 remanded the case to the RO 
for additional development, and the case was subsequently 
returned to the Board for appellate review.  A BVA decision 
dated in March 1999 affirmed the RO's denial of the benefit 
sought on appeal.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in a Memorandum Decision dated in February 
2000 the Court vacated the Board's decision and remanded the 
case to the Board for readjudication.  In a decision dated in 
September 2000, the Board remanded the case to the RO for 
additional development, and that development having been 
completed to the extent possible, the case was returned to 
the Board for final appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim and all relevant evidence available 
has been obtained by the RO.

2.  The veteran is not shown to have incurred additional 
disability, including a back disorder, as a result of VA 
treatment during a hospitalization for surgery in June 1987.


CONCLUSION OF LAW

The requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 for a back disorder as a result of VA 
treatment have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 
(2001); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in November 
2002, the Veterans Claims Assistance Act of 2000 (VCAA) 
became law.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45, 630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159.  

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  Collectively, the July 
1995 rating decision, the statement of the case and the 
various supplemental statements of the case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons the claim was denied.  While the Court's February 
2000 Memorandum Decision serves to vacate the Board's March 
1999 decision and its legal effect, the Board prior 
discussion nevertheless remains a matter of record, and one 
that was clearly provided to the veteran and his 
representative.  Examination of the now vacated decision 
reveals that the Board clearly articulated the relevant law 
and regulations and discussed these legal provisions in the 
context of the evidence then of record.  In other words, 
through the Board's March 1999 decision, the veteran has 
already received an extensive advisement of the evidence that 
would be required to substantiate this claim.  Finally, one 
of the purposes of the Court's vacating and remanding the 
Board's decision was to provide the Board an opportunity to 
notify the veteran of specific evidence needed to 
substantiate his claim and provide him with an opportunity to 
submit any additional evidence and argument he desired in 
connection with his claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, records pertaining to the veteran's hospitalization 
for VA treatment in June and July 1987 have been obtained and 
are associated with the claims file, as well as subsequently 
dated VA and private medical records.  The veteran has been 
afforded VA examinations in connection with his claim, and 
opinions concerning the etiology of the veteran's back 
disability have been obtained.  In addition, the purpose of 
the Board's September 2000 remand was to afford the veteran 
an opportunity to obtain additional information or statements 
from private health care providers.  While no additional 
information was forthcoming from the veteran, the RO did 
request such information and the veteran explained in a 
letter dated in March 2001 that he had been unsuccessful in 
obtaining further evidence.  Therefore, the Board finds that 
the VA has done everything reasonably possible to assist the 
veteran in obtaining evidence and that no further action is 
necessary to meet the requirements of the VCAA.

One last point with respect to the VCAA, the Board finds that 
while the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, there is 
no prejudice to the veteran in proceeding with this appeal 
because, as set forth above, the requirements of the VCAA 
regarding the notice and duty to assist requirements have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).  Since the requirements of the VCAA have been 
substantially complied with, the Board finds that the case is 
now ready for appellate review.

The veteran essentially contends that he incurred additional 
disability as a result of VA back surgery he underwent during 
a hospitalization in June and July 1987.  More specifically, 
the veteran contends that he was prematurely discharged 
following back surgery and that as a result of a weakened 
back following the surgery he fell causing increased 
disability of the back, including increased pain and 
functional limitations.  The veteran asserts that the VA was 
negligent in discharging him one day following the surgery 
and has stated that he had been informed that the hospital 
stay should have lasted much longer, possibly 7 to 10 days. 

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001).  
For claims filed prior to January 1, 1997, as is the 
situation in this case, a claimant is not required to show 
fault or negligence in medical treatment.  See Brown v. 
Gardner, 115 S. Ct. 552 (1994) (language of statue was plain 
and did not require showing of fault).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, an examination, or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(1),(2).  Second, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or treatment 
administered.  38 C.F.R. § 3.358(c)(3).

VA medical records show that the veteran was admitted on June 
29, 1987, for the purpose of undergoing a lumbar laminectomy 
for complaints of back pain with pain going down the right 
leg.  On June 30, the veteran underwent a lumbar laminectomy 
at L5, S1.  The discharge summary notes that the veteran 
tolerated the procedure well and that the pain was relieved.  
While the discharge summary lists July 7, 1987, as the date 
of discharge, the report indicates that there were only two 
inpatient days, and from a review of all clinical records 
from this hospitalization, the veteran was discharged from 
the VA medical center on July 1, 1987.  

A VA outpatient treatment record dated July 8, 1987 reflects 
that the veteran's staple sutures were removed and that the 
wound looked good.  The veteran was noted to be doing well 
postoperatively. 

A September 1988 statement from Edward H. James, M.D., 
relates that the veteran was seen regarding back pain.  It 
was noted that the veteran had underwent an operation a year 
or so ago for acute lumbosacral disc rupture on the right and 
that he did well following that surgery.  It was noted that 
in the past several months the veteran had experienced acute 
low back pain along with back pain in his left hip, but no 
right leg pain.

A VA examination performed in November 1994 reflects that the 
veteran reported that after his discharge following surgery 
in 1987 he was going to the bathroom at home and fell.  He 
reported that he has experienced back pain ever since.  He 
reported that the pain radiated up into the mid and upper 
back and down both legs.  The diagnosis following the 
examination was status post laminectomy with persistent low 
back pain.  The examiner indicated that the findings on 
examination were difficult to assess given the veteran's 
pronounced pain behavior.  The examiner indicated that the 
veteran may well have some component of degenerative joint 
disease, but that symptoms and behavior exhibited an 
exaggerated pain behavior.

A January 1995 statement from a VA physician noted that the 
veteran was discharged from his June 1987 surgery on the 
first postoperative day and did well with an uneventful 
recovery.  The physician commented that laminectomy patients 
are normally kept in the hospital longer than 1 day and that 
there was no indication of a special reason for the early 
discharge of the veteran aside from the fact that he was 
doing well.  The physician noted that the veteran had 
reported that he had injured his back when he slipped in a 
bathtub at home and reinjured his back shortly following his 
surgery.  In the physician's opinion, the veteran's low back 
pain was unrelated to the operation or fall in the bathtub.  

An outpatient treatment record from George Jenter, M.D., 
dated July 15, 1987, indicates that the veteran's low back 
was much less symptomatic and that he had a nicely healing 
midline incision scar in the lumbar area.

A report of a VA examination performed in June 1995 by a 
private physician recounts the veteran's history of back pain 
prior to his 1987 surgery and his fall at home a day 
following his back surgery.  Following the examination it was 
recorded that the veteran represented some type of peculiar 
chronic pain syndrome that most likely is a combination of 
chronic fibromyalgia and maybe even a reflex sympathetic 
dystrophy.  An additional VA examination performed in June 
1995 by another private physician recounted the veteran's 
presurgery back symptomatology and the symptomatology 
following surgery.  The physician noted that the veteran's 
private physician, Dr. James, informed the veteran that he 
would be in the hospital for approximately 7 days, but that 
he was discharged the day following surgery.  It was noted 
that 2 days after this, while at home by himself, his legs 
did not hold him and he fell, following which he had 
increased pain in his back and legs.  It was noted that Dr. 
James informed the veteran that he had permanent nerve damage 
because of the fall and that there was nothing more that 
could be done about it.  Following the examination, the 
physician stated that it was unclear what started the 
veteran's back pain.  The veteran was noted to have had a 
rather insidious onset of low back pain, but acute onset of 
sciatica with no history of injury.  He concluded that the 
surgery did not cause the current back pain.

In a statement dated in December 1996 the veteran's sister-
in-law related that she was a licensed practical nurse and 
offered her opinion that the VA medical center acted very 
inappropriately and irresponsibly in releasing the veteran so 
soon after his back surgery.  She believed that if the 
veteran had been hospitalized for a few days more, and had 
been given a better chance to heal, that he would not be 
dealing with the amount of pain and discomfort that he was 
experiencing.

In a December 1996 statement, an acquaintance, D. L. W., 
related that he had visited the veteran on 2 occasions in 
June 1987 and that he was asked by the veteran's wife to 
bring the veteran home from the hospital on July 1.  The 
acquaintance went on to relate that on July 3, the veteran 
had fallen at home and he was called to help him get back to 
his bed.  

At a hearing before a hearing officer at the RO in December 
1996 the veteran, his wife and his mother offered testimony 
concerning the symptomatology the veteran experienced prior 
to his back surgery and the circumstances surrounding his 
fall at home following his hospital discharge.  They went 
over the details of the veteran's hospital admission, his 
surgery and the circumstances surrounding his hospital 
discharge.  Symptomatology the veteran experienced following 
his fall was also related. 

In a statement from the veteran and his wife dated in 
February 1997, they asserted that the VA was negligent in the 
veteran's care and they did not establish stability before 
discharging him within 24 hours after surgery.  The lack of 
stability was why the fall occurred causing the current, 
ongoing back problem and pain.

The veteran and his wife presented testimony before the 
undersigned member of the Board at the RO in January 1998 and 
this testimony was similar to that presented at the hearing 
before the hearing officer in December 1996.  The veteran and 
his wife reiterated their contention that his back problems 
are a result of being discharged from the VA hospital 
approximately 24 hours after his surgery and the fall that 
occurred shortly thereafter.  The veteran provided details of 
his hospital stay and the injury he sustained following his 
hospitalization.  The veteran related the substance of 
conversations he had had with his private physician, Dr. 
James, and testified that he had attempted to have Dr. James 
write a statement, but was told he would not get involved.  
The veteran testified that Dr. James was very upset when he 
learned of the veteran's discharge so shortly following the 
surgery. 

A report of a VA examination performed in August 1998 by a 
private physician reflects that the examiner had reviewed the 
claims file and noted that the veteran attributed a lot of 
his current problems to the fall after surgery, but was 
unsure if the surgery itself created any of his problems.  
Following the examination, the examiner indicated that he was 
unable to find any significant objective findings to go along 
with the subjective complaints.  The physician was asked 
whether the surgery or the fall following his surgery had 
aggravated his back condition or whether the discharge 1-day 
after his surgery was a contributing factor to his problem.  
The physician responded that as far as being discharged the 
day following surgery, he did not feel that this would be a 
factor in his current problem.  The physician explained that 
today very few disc surgeries are done any other way than as 
an outpatient where they leave the hospital on the same day, 
or as a short stay where they would be in the hospital 
overnight and leave the following day.  As far as the 
veteran's complaints of pain, weakness, stiffness, 
fatigability and lack of endurance, the examiner did not 
identify any objective findings to substantiate those 
complaints.  

Following the Court's February 2000 decision, the Board 
remanded the case to the RO in September 2000 in order to 
inform the veteran of the right to submit additional evidence 
from Dr. James and from a VA nurse in support of his 
contention that these treatment providers questioned the 
propriety of the timing of the veteran's discharge from the 
VA medical facility following his back sugary in June 1987.  
In an October 2000 letter to the veteran, the RO requested 
this evidence.

In a statement dated in March 2001, the veteran related that 
they had tried on a number of occasions to contact Dr. James 
and the VA nurse with no response from either.  The veteran 
indicated that he had written and called but had had no 
results.

In this case, the evidence demonstrates that the veteran was 
hospitalized for surgical treatment of his back in June and 
July 1987.  The veteran was admitted on June 29 and underwent 
surgery on June 30.  The veteran was discharged following 2 
days as an inpatient, apparently on July 1.  The issue is 
whether the veteran sustained additional disability as a 
result of this VA treatment, or exactly as the veteran 
contends, the lack of treatment in discharging him so soon 
following the back surgery.

Assuming, without deciding, that the veteran does have some 
additional disability of his back, the medical evidence, as a 
whole, demonstrates that it may have been the result of the 
fall the veteran sustained after his hospital discharge.  In 
this regard, an opinion from a VA physician dated in January 
1995 reviewed the veteran's claims file and concluded that 
the veteran's low back pain was unrelated to the operation, 
or even the fall in the bathtub.  A private physician who 
performed a June 1995 examination of the veteran concluded 
that "[m]ost likely this is the result of the fall following 
the surgery rather than the surgery itself."  A second 
private physician who performed a VA examination in June 1995 
concluded that it was unclear what started the veteran's back 
pain but that the surgery did not cause the current back 
pain.  

Simply put, there is no medical evidence that the back 
surgery caused any additional disability, nor does the 
veteran specifically contend that the surgery and treatment 
he received during the hospitalization caused any additional 
disability.  Rather, the veteran contends, in substance, that 
he was prematurely discharged following his back surgery in a 
weakened state and that this lack of care on the part of the 
VA caused his fall.  

However, beyond the veteran's and his wife's contentions, 
there is little to support the these contentions.  None of 
the individuals who provided statements in support of the 
veteran's contentions appear to have any medical training, 
with the exception of the veteran's sister-in-law who 
identified herself as a licensed practical nurse in a 
statement dated in December 1996.  In that statement the 
veteran's sister-in-law offered her opinion that the VA acted 
very inappropriately and irresponsibly in releasing the 
veteran so soon following his surgery.  However, that 
statement does not appear to in any way relate the veteran's 
subsequent fall to the fact that he may have been released so 
soon following his back surgery.  Significantly, following an 
August 1998 VA examination performed by a private physician, 
the physician explained that as far as the veteran being 
discharged the following day, he did not feel that this would 
be any factor in the veteran's current problem.  The 
physician explained that very few disc surgeries are done in 
any other way than as an outpatient where they would leave 
the hospital on the same day, or in as short a stay where 
they would be hospitalized overnight and leave the following 
day.

To the extent that there may be a medical question as to 
whether the veteran was appropriately discharged following 
his back surgery, the Board finds that the statement from the 
physician who performed the August 1998 VA examination has 
greater probative value than the statement from the veteran's 
sister-in-law.  By virtue of the physician's training and 
experience he would have a greater degree of specialized 
knowledge regarding the procedures associated with back 
surgery than the training and experience of a licensed 
practical nurse.  Thus, the Board finds that the record does 
not demonstrate that the veteran was prematurely discharged 
by the VA following his back surgery.  

The record contains some remaining question as to whether the 
veteran's back complaints are due to the fall he sustained 
following his surgery.  For example, the examiner who 
performed the June 1995 VA examination was of the opinion 
that the veteran's symptomatology was the result of the fall 
following the surgery rather than the surgery, and the VA 
physician who provided an opinion in January 1995 was of the 
opinion that the veteran's low back pain was unrelated to 
both the operation or fall in the bathtub.  However, what is 
clear from the record is that there is no competent medical 
evidence that in any way relates the veteran's fall to his VA 
treatment, including his claimed premature hospital 
discharge.

The veteran, his relatives, and the acquaintance who have 
provided statements in support of the veteran's claim clearly 
believe in the merits of the veteran's claim.  However, 
beyond the veteran's sister-in-law, none appear to have the 
medical training or expertise necessary to offer an opinion 
on a medical matter, such as the cause or etiology of the 
veteran's back pain.  As for the veteran's sister-in-law, as 
it was explained above, the Board concludes that the contrary 
opinion from a physician has greater probative value with 
respect to the medical question of whether the veteran's 
hospital discharge was appropriate.  Simply put, what is 
missing to support the veteran's claim is competent medical 
evidence which offers an opinion that the veteran's current 
back complaints are in any way related to the surgery the VA 
performed or to the time of the veteran's hospital discharge 
following his surgery.  Accordingly, the Board concludes that 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
not warranted and the appeal is denied.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
back disorder as a result of VA treatment is denied.



	.	
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

